                      Case 8:20-bk-03608-CPM           Doc 171      Filed 06/19/20     Page 1 of 2
                      UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT OF FLORIDA


                                       PRO MEMO

                                                            06/19/2020 02:00 PM
                                                            COURTROOM 8B
HONORABLE CATHERINE MCEWEN
CASE NUMBER:                                                FILING DATE:
8:20-bk-03608-CPM                      11                     05/06/2020
Chapter 11
DEBTOR:               CFRA Holdings, LLC


DEBTOR ATTY:         Carmen Contreras-Martinez
TRUSTEE:             NA
HEARING:
FURTHER Hearing on Emergency Motion for Approval of
                   Post-Petition Financing and Authorizing Debtors to Use Cash Collateral Filed by Aaron S Applebaum on
                   behalf of Debtor CFRA Holdings, LLC (Doc #47; Obj 62; 78; 91; 120)
                   .

APPEARANCES::
AARON APPLEBAUM; BRYAN ADEL; ALAN WEINDER; DAVID BERTENTHAL; DAVID CATUOGNO; CARMEN
CONTRERAS-MARTIN; LAURA JONES; NORMAN KINEL; JEFFREY KUCERA; DENNIS LEWANDOWSKI;JIHYUN PARK; TIM
PRUBAN; CRAIG RASILE; MICHAEL REINING; MARK SALZBERG; PAUL SINGERMAN; CHRISTINE SON; GREGG
STEINMAN; NATHAN WHEATLEY....

RULING:
FURTHER Hearing on Emergency Motion for Approval of
Post-Petition Financing and Authorizing Debtors to Use Cash Collateral Filed by Aaron S Applebaum on behalf of Debtor CFRA
Holdings, LLC (Doc #47; Obj 62; 78; 91; 120).. GRANTED BY AGREEMENT...ORDER BY APPLEBAUM; 2-ORE TENUS
MOTION TO SHORTEN TIME FOR NOTICING MOTION TO CONVERT THE CASE TO 14 DAYS; HEARING WILL BE 7/23/20
AT 3:00 PM...3-ORE TENUS MOTION TO SHORTEN NOTICE TO 14 DAYS ON FEE APPLICATIONS; 4-THE INITIAL STATUS
CONFERENCE SCHEDULED FOR 6/25/20 AT 2:00 PM IS NO LONGER NECESSARY TO BE HELD AND THE HEARING IS
CANCELED; COURTROOM DEPUTY WILL MAKE A PAPERLESS DOCKET ENTRY CANCELING THE HEARING ON THE
INITIAL STATUS CONFERENCE..5-MOTION FOR RELIEF FROM STAY BY IHOP (DOC 65) CURRENTLY SCHEDULED FOR
6/25/20 AT 2:00 PM IS RESCHEDULED FOR 7/23/20 AT 3:00 PM; ...<b>ANNOUNCED IN OPEN COURT NO FURTHER
NOTICE GIVEN</b>...6-MOTION FOR RELIEF FROM STAY CURRENTLY SCHEDULED FOR 6/25/20 AT 2:00 PM IS
RESCHEDULED FOR 7/23/20 AT 3:00 PMM; ...<b>ANNOUNCED IN OPEN COURT NO FURTHER NOTICE GIVEN</b>...




.
                                Case Number 8:20-bk-03608-CPM                   Chapter 11
                        Case 8:20-bk-03608-CPM             Doc 171      Filed 06/19/20      Page 2 of 2
Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                                  Case Number 8:20-bk-03608-CPM                      Chapter 11
